Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), rendered January 19, 2006, convicting him of attempted sexual abuse in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*630Contrary to the defendant’s contentions, the Supreme Court properly certified his status as a sex offender upon his conviction of attempted sexual abuse in the first degree (see Correction Law § 168-a [1], [3] [a] [i]; Penal Law § 130.65).
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis now to complain that his sentence was excessive (see People v Fanelli, 8 AD3d 296 [2004]; People v Mejia, 6 AD3d 630, 631 [2004]; People v Kazepis, 101 AD2d 816 [1984]). Skelos, J.P., Santucci, Covello, McCarthy and Chambers, JJ., concur.